03/28/2022



                                                                                           Case Number: DA 22-0114




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 22-0114

TAMARA BARNHART,

            Petitioner and Appellee

      v.                                             ORDER OF MEDIATOR APPOINTMENT

MONTANA STATE FUND,

            Respondent and Appellant.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Laurie Wallace, whose name appears next on the list of
attorneys desiring appointment as mediators for Workers' Compensation appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this March 28, 2022.



                                                               6H
                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Lucas Alan Wallace, Nicholas Jon Mazanec, Paul D. Odegaard, Laurie Wallace